Citation Nr: 0328371	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  95-00 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back pain with lumbosacral strain and degenerative joint 
disease, rated as 10 percent disabling prior to December 10, 
1998.

2.  Entitlement to an increased rating for mechanical low 
back pain with lumbosacral strain and degenerative joint 
disease, rated 20 percent disabling from December 10, 1998.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

4.  Entitlement to service connection for 
fibromyalgia/fibromyositis, claimed in the alternative as 
disability manifested by shoulder pain (arthritis of 
shoulders), chronic pain (myalgia/arthralgia), headaches, 
blue nails, and sleep disturbance (sleep apnea) due to 
undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by epistaxis (nose bleeds), claimed in the 
alternative as disability due to undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by chest pain, claimed in the alternative as 
disability due to undiagnosed illness.

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed in the alternative as disability 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The appellant had active service from August 1979 to February 
1992.  He served in the Southwest Asia theater of operations 
from September 19, 1990, to September 23, 1991.

This appeal is from August 1994, November 1996, August 1997, 
and May 1999 rating decisions of the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  The 
Board of Veterans' Appeals (Board) remanded this case in 
October 1998 for the RO to address several procedural and 
evidentiary matters. 

The case was remanded again by the Board in November 2000.  
Subsequently, in a February 2003 rating decision, the RO 
granted service connection for dysthymic disorder with memory 
loss as secondary to service-connected mechanical back pain 
with lumbosacral strain and degenerative joint disease, and 
for chronic fatigue syndrome, claimed as due to an 
undiagnosed illness.  These issues, having been granted, are 
no longer on appeal.

While the requested development was completed by the RO, 
another remand is unfortunately required because of the 
appellant's recent request for a hearing before a member of 
the Board and because of a change in the criteria for rating 
disabilities of the spine.  In a February 2003 written 
statement submitted on a VA Form 9, the veteran requested a 
hearing before a Board member sitting at the RO (Travel Board 
hearing).  The portion of the rating schedule pertaining to 
the evaluation of diseases and injuries of the spine was 
amended effective September 26, 2003.  See 68 Fed Reg. 51454-
51458 (August 27, 2003).  As such, the Board must remand the 
case again.

1.  The RO should readjudicate the issue 
involving the veteran's low back disorder 
in view of the changes to the rating 
criteria effective September 26, 2003, 
performing any additional development 
deemed necessary.

2.  The RO should then schedule the 
veteran for a Travel Board hearing before 
a Member of the Board at the RO.  The RO 
should ensure that both the veteran and 
his representative are mailed notice of 
the scheduled hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



